DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on December 18, 2020, were received. Claims 1-2, 5, 7, 11, 14, 16 and 19 have been amended. Claims 3-4, 6, 12-13 and 15 have been previously cancelled. Claims 7-11 and 14 have been withdrawn from consideration but are rejoined. Therefore, Claims 1-2, 5, 7-11, 14 and 16-19 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on September 18, 2020.

Election/Restrictions
4.	Claims 1-2, 5, 7-11, 14 and 16-19 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on December 7, 2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Claims 7-15 is withdrawn.  Claims 7-11 and 14 are directed to a group no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
5.	The rejection of Claims 1, 2, 5 and 16-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been overcome based on the amendments to the Claims and the arguments presented on page 6 of the Remarks dated December 18, 2020.

6.	The rejection of Claims 1, 2, 5 and 16-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been overcome based on the amendments to the Claims and the arguments presented on page 6 of the Remarks dated December 18, 2020.

Claim Rejections - 35 USC § 102
7.	The rejection of Claims 1, 2, 5 and 16-19 under 35 U.S.C. 102(a)(1) as being anticipated by Burton et al. (US 2008/0261116 A1), has been overcome based on the 

Reasons for Allowance
8.	Claims 1-2, 5, 7-11, 14 and 16-19 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Burton et al. (US 2008/0261116 A1), teach a composite electrode material comprising a core of Si and carbon nanotube or carbon fiber grown on a surface including a surface of the core and on the carbon nanotube or the carbon fiber. The closest prior art do not teach, fairly suggest, or render obvious the specific combination of a composite electrode, and the method for manufacturing the composite electrode, including a core in the form of a thin sheet of paper-like flake selected from the group consisting of Sn, Sb, Si, Ge, C, and compounds thereof, having a thickness from 50 nm to 500 nm; and a plurality of carbon nanotubes or carbon fibers grown on a surface of the core and other carbon nanotubes or carbon fibers to form a three-dimensional porous mesh or sponge-like structure that coats the core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725